United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, BUSTLETON
STATION, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1275
Issued: January 12, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JURISDICTION
On May 12, 2014 appellant, through her attorney, filed a timely appeal from the
January 29, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective July 29, 2013.
On appeal, counsel contends that the medical evidence from an attending physician
establishes that appellant cannot return to her regular letter carrier duties. He further contends
that OWCP improperly terminated her compensation based on the report of the impartial medical
examiner, who was not properly selected from the physicians directory system (PDS). Counsel
also contends that there is a new conflict in medical evidence between the impartial medical
examiner and an OWCP referral physician regarding the existence of a lumbar condition that
restricts appellant’s ability to return to work her regular work duties. He asserts that the
1

5 U.S.C. § 8101 et seq.

impartial medical examiner’s report was not well reasoned as the physician believed that
appellant’s only accepted condition was a left ankle sprain and he found that she had residual
disability related to the left ankle. In addition, counsel asserts that the statement of accepted
facts was incomplete as it included references to an investigation conducted by the employing
establishment’s Office of the Inspector General (OIG), but failed to include an arbitrator’s
finding that the investigation was unwarranted and mishandled. Finally, he asserts that the
medical evidence establishes that acceptance of appellant’s claim should be expanded to include
a right knee injury.
FACTUAL HISTORY
OWCP accepted that on January 8, 2009 appellant, then a 50-year-old letter carrier,
sustained a strain and subluxation of the left ankle peroneal tendon while in the performance of
duty. It authorized left ankle surgery which was performed on April 1, 2009. On October 26,
2009 appellant returned to light-duty work, two hours a day, three days a week. In a
November 21, 2011 medical report, Dr. Jamal Ahmad, a Board-certified orthopedic surgeon,
released her to return to full-time full-duty work.
By decision dated February 9, 2012, OWCP accepted that appellant sustained a
recurrence of disability on November 21, 2011 and paid wage-loss compensation benefits. It
also expanded the acceptance of her claim to include a sprain, other joint derangement, plantar
fibromatosis, other enthesopathy, and tarsus of the left ankle.
On September 6, 2012 Dr. Norman B. Stempler, an attending orthopedic surgeon,
advised that appellant could return to full-time full-duty work with no restrictions. On
September 18, 2012, however, he stated that two weeks prior he had reviewed a surveillance
video prepared by the employing establishment’s OIG which showed appellant functioning in a
normal manner at that time. Dr. Stempler had signed papers presented to him without carefully
reading them. Upon further review of appellant’s job description, Dr. Stempler advised that,
although appellant was not totally disabled, she could not return to full-duty work.
On January 7, 2013 appellant returned to part-time limited-duty work.
By letter dated December 17, 2012, OWCP referred appellant, together with a statement
of accepted facts and the medical record, to Dr. Robert F. Draper, Jr., a Board-certified
orthopedic surgeon, for a second opinion to determine whether she could return to full-duty
work. In a January 17, 2013 report, Dr. Draper reviewed a history of the January 8, 2009
employment injuries and appellant’s medical treatment, social, and family background. He also
reviewed the medical record and listed findings on physical examination. Dr. Draper diagnosed
left ankle sprain, plantar fibromatosis, enthesopathy of the left side, and sinus tares syndrome or
enthesopathy of the left ankle and tarsus. He stated that appellant was status post her April 1,
2009 left ankle surgery. Dr. Draper advised that she had not and would not reach preinjury
status, but she was not totally disabled at that time. He concluded that appellant was capable of
performing her regular-duty work and noted that the surveillance video obviously showed her
walking with no problems.
On February 7, 2013 OWCP issued a notice of proposed termination of appellant’s wageloss compensation and medical benefits based on Dr. Draper’s medical opinion. Appellant was
2

advised that she had 30 days to submit additional evidence in response to the proposed
termination.
In a February 26, 2013 report, Dr. Stempler noted appellant’s ongoing left foot complaint
especially with prolonged weight bearing. He reviewed Dr. Draper’s report and opined that
appellant suffered a serious and permanent injury as a result of the January 8, 2009 employment
incident and remained partially permanently disabled.
On February 22, 2013 OWCP found a conflict in medical opinion between Dr. Stempler
and Dr. Draper regarding appellant’s capacity to perform full-time regular-duty work. By letter
dated April 4, 2013, it referred appellant, along with a statement of accepted facts and the
medical record, to Dr. William H. Simon, a Board-certified orthopedic surgeon, for an impartial
medical examination. With regard to Dr. Simon’s selection, the record contains an April 4, 2013
iFECS Report: MEO23 Appointment Schedule Notification referring appellant to Dr. Simon for
an impartial medical examination. Additionally, a screenshot of the bypass history certified that
the medical management application (MMA) was used to schedule appellant’s appointment with
Dr. Simon and noted under “Total Bypass: No Bypassess are available.”
In a May 9, 2013 report, Dr. Simon examined appellant and reviewed a history of the
January 8, 2009 employment injuries and her medical treatment, social, and family background.
He also reviewed the statement of accepted facts. Dr. Simon noted appellant’s left ankle and
foot complaints. He diagnosed status postsurgery on the peroneal muscles of the left foot after a
left ankle sprain. Dr. Simon stated that appellant had subjective findings that were compatible
with lumbar radiculopathy in the L4-5 and possibly in the L5-S1 distribution on the left side. He
advised that she only had one objective residuum as a result of the January 8, 2009 employment
injury, a scar on the lateral aspect of her foot from her April 1, 2009 surgery. Dr. Simon noted
that a sprain would have normally healed in a matter of a few weeks to several months. This
sprain could not provide appellant’s current symptoms, weakness of the peroneal, and posterior
tibial muscles or extensor hallucis longus on the left lower extremity. Also, this sprain could not
provide the findings of a positive straight leg raise on the left side. Dr. Simon opined that
appellant was completely relieved from the residuum of the accepted left ankle sprain.
Appellant’s present symptoms were compatible with lumbar discogenic syndrome involving
lumbar nerve roots on the left side at L4-5 and S1. Dr. Simon advised that the accepted left
ankle sprain had completely healed. However, he stated that based on physical examination
findings, appellant was limited to light-duty work.
Dr. Simon explained that the
symptomatology was compatible with a lumbar discogenic problem with lumbar radiculitis, and
not because of the accepted January 8, 2009 employment-related left ankle sprain. He agreed
with Dr. Draper’s opinion that appellant could return to full-time regular-duty work due to her
healed employment-related injury, but that she had not and would not reach preinjury status.
Dr. Simon stated that his opinion was supported by his finding of lumbar discogenic syndrome
with left-sided lumbar radiculopathy which was not accepted as causally related to the January 8,
2009 employment injury. He noted Dr. Stempler’s finding that appellant had permanent
restrictions preventing her from returning to full-time regular-duty work and concluded that these
restrictions were not residuals of the accepted injury.
In a July 29, 2013 decision, OWCP terminated appellant’s wage-loss compensation and
medical benefits effective that date. It found that the weight of the medical evidence rested with
Dr. Simon, the impartial medical specialist.
3

By letter November 12, 2013, appellant, through her attorney, requested a review of the
written record by an OWCP hearing representative.
An unsigned report dated October 21, 2013 contained the printed name of Dr. Joseph A.
Jelen, Jr., a Board-certified orthopedic surgeon. The report noted appellant’s right knee
complaints, and authorized left ankle surgery. The report also provided a history of her medical,
social, and family background, and findings on examination. Appellant was diagnosed as having
a tear of the anterior lateral meniscus with a displaced fragment of the right knee.
In a December 17, 2013 right knee x-ray report, Dr. Bruce J. Lehrman, a Board-certified
radiologist, found no fracture, dislocation, or joint effusion. He found mild degenerative joint
disease.
By decision dated January 29, 2014, the hearing representative affirmed the July 29, 2013
decision. He found that Dr. Simon’s impartial medical opinion represented the special weight of
the medical evidence. The hearing representative also found no error in the selection of
Dr. Simon as the impartial medical examiner. He noted that counsel’s questioning of the use of
the surveillance video was not relevant as the medical determinations made were based on
examination of the medical evidence of record and of appellant.
LEGAL PRECEDENT
According to FECA, once OWCP accepts a claim and pays compensation, it has the
burden of justifying termination or modification of an employee’s benefits.2 It may not
terminate compensation without establishing that the disability had ceased or that it was no
longer related to the employment.3 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.4 The
right to medical benefits for an accepted condition is not limited to the period of entitlement for
disability compensation.5 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which
require further medical treatment.6
Section 8123(a) of FECA provides that if there is a disagreement between the physician
making the examination for the United States and the physician of an employee, the Secretary
shall appoint a third physician (known as a referee physician or impartial medical specialist) who
shall make an examination.7 This is called a referee examination and OWCP will select a
2

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

3

Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).
4

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

5

A.P., Docket No. 08-1822 (issued August 5, 2009); T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB
677 (2005).
6

A.P., id.; James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002).

7

5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009).

4

physician who is qualified in the appropriate specialty and who has no prior connection with the
case.8 When there exists opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.9
A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of the impartial medical specialist
designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that the impartial
medical specialist will be selected on a strict rotating basis in order to negate any appearance that
preferential treatment exists between a particular physician and OWCP.10
The MMA, which replaced the PDS, allows users to access a database of Board-certified
specialist physician, and is used to schedule referee examinations. The application contains an
automatic, and strict rotational scheduling feature to provide for consistent rotation among
physicians, and to record the information needed to document the selection of the physician.11
The claims examiner is not able to determine which physician serves as the impartial
medical specialist. A medical scheduler inputs the claim number into the application, from
which the claimant’s home zip code is loaded. The scheduler chooses the type of examination to
be performed (second opinion or impartial referee) and the applicable medical specialty. The
next physician in the roster appears on the screen and remains until an appointment is scheduled
or the physician is bypassed. If the physician agrees to the appointment, the date and time are
entered into the application. Upon entry of the appointment information, the application prompts
the medical scheduler to prepare an ME023 appointment notification report for imaging into the
case file. Once an appointment with a medical referee is scheduled, the claimant and any
authorized representative are to be notified.12
If an appointment cannot be scheduled in a timely manner or cannot be scheduled for
some other reason such as a conflict or the physician is of the wrong specialty, the scheduler will
update the application with an appropriate bypass code. Upon the entering of a bypass code, the
MMA will select the next physician in the rotation.13

8

20 C.F.R. § 10.321.

9

Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

10

Raymond J. Brown, 52 ECAB 192 (2001).

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter 3.500.5
(May 2013); see also R.C., Docket No. 12.468 (issued October 25, 2012).
12

B.N., Docket No. 12-1394 (issued August 5, 2013).

13

See supra note 11.

5

ANALYSIS
OWCP accepted that on January 8, 2009 appellant sustained a strain and subluxation of
the peroneal tendon, sprain, other joint derangement, plantar fibromatosis, other enthesopathy,
and tarsus of the left ankle in the performance of duty, and authorized left ankle surgery
performed on April 1, 2009. On October 26, 2009 appellant returned to light-duty work, two
hours a day, three days a week. On February 9, 2012 OWCP accepted that she sustained a
recurrence of disability on November 21, 2011 and paid wage-loss compensation benefits.
Appellant returned to part-time limited-duty work on January 7, 2013. In a decision dated
January 29, 2014, the hearing representative affirmed the termination of appellant’s wage-loss
compensation and medical benefits effective July 29, 2013 based on the impartial medical report
of Dr. Simon.
OWCP referred appellant to Dr. Simon to resolve a conflict in medical opinion between
Dr. Stempler and Dr. Draper. Dr. Stempler, an attending physician, opined that appellant
remained permanently partially disabled as a result of the January 8, 2009 employment injury.
Dr. Draper, an OWCP referral physician, opined that appellant had no residuals of the accepted
left ankle injury and that she could perform her regular-duty work on a full-time basis. The
Board finds that there was a conflict in medical opinion between Dr. Stempler and Dr. Draper on
the issues of medical residuals and disability. OWCP properly referred appellant to Dr. Simon to
resolve the conflict in the medical opinion evidence, pursuant to 5 U.S.C. § 8123(a).
On appeal, counsel continues to challenge the selection of Dr. Simon as the impartial
medical specialist. The record contains an April 4, 2013 ME023 iFECS report documenting the
selection of Dr. Simon under the MMA. Additionally, as required, the record contains a bypass
history report certifying that the MMA was used to schedule appellant’s appointment with
Dr. Simon and that no physicians were in fact bypassed. On the “Bypass History report for the
Scheduled Appointment,” the comment input next to “Total Bypass:” was “No Bypasses are
available.” This is evidence within the MMA system that there were no other physicians
bypassed to select an appropriate impartial medical examiner. This indicates that at the time it
was input to the system at 9:24 a.m. on April 4, 2013 the first physician selected, Dr. Simon, was
available to perform the examination. As such, there would be no reason for the existence of
bypasses for other physicians. Additionally, OWCP sent out the appointment letter to Dr. Simon
and appellant on April 4, 2013. The Board finds that OWCP provided documentation and
properly utilized its MMA system in selecting Dr. Simon as the impartial medical examiner. By
doing so, OWCP has met its affirmative obligation to establish that it properly followed its
selection procedures, the Board finds counsel’s argument without merit.
The Board finds, however, that OWCP improperly terminated appellant’s compensation
based on Dr. Simon’s report. In a May 9, 2013 report, Dr. Simon found that appellant’s left
ankle sprain had resolved and that she could return to light-duty work with restrictions related to
her nonwork-related lumbar discogenic syndrome with lumbar radiculitis. He did not address,
however, whether all of her accepted work-related conditions had resolved. As noted, it has been
accepted that appellant sustained work-related strain and subluxation of the peroneal tendon,
other joint derangement, plantar fibromatosis, other enthesopathy, and tarsus of the left ankle.
Dr. Simon did not provide a clear opinion stating that all of appellant’s left ankle conditions had
resolved. Further, he did not clearly address whether she no longer had disability or the need for
medical care due to the work-related left ankle conditions. Given these circumstances, he did not
6

provide a rationalized medical report showing that appellant ceased to have work-related
residuals causing wage loss or the need for medical care. Accordingly, the Board finds that
OWCP did not meet its burden to terminate wage-loss compensation and medical benefits for
appellant’s accepted left ankle conditions.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation benefits effective July 29, 2013 on the grounds that she no longer had any
residuals or disability causally related to her accepted January 8, 2009 employment-related
injuries.
ORDER
IT IS HEREBY ORDERED THAT the January 29, 2014 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: January 12, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

